DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 & 8-10 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on October 25, 2022. Claims 7 & 18 stand canceled. Claims 11-17, 19 & 20 stand withdrawn.
Drawings
The drawings were received on October 25, 2022. These drawings are accepted.
Claim Objections
Claims 2, 5, 6 & 8 are objected to because of the following informalities:
Claim 2 recites the limitations “for creating” in line 4 and “for fracturing” in line 13. To maintain consistency in terminology and improve clarity of the claim, replacement of these limitations with language such as -and thereby creating- and -and thereby fracturing-, respectively, is required. Appropriate correction is required. 
Claim 5 recites “injecting a gas into the fracking channel and mixing with the fracking fluid therein”. To improve clarity of the claim, replacement of this limitation with language such as -injecting a gas into the fracking channel and mixing the gas with the fracking fluid therein- is recommended. Appropriate correction is required. Claim 8 is also objected to for being dependent on Claim 5.
Claim 6 recites “injecting CO2 into the fracking channel and mixing with the fracking fluid therein”. To improve clarity of the claim, replacement of this limitation with language such as -injecting CO2 into the fracking channel and mixing the CO2 with the fracking fluid therein- is recommended. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 & 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the one or more fluid pumps” in line 11, which lacks sufficient antecedent basis. 
Claim 1 recites “for locking the kinetic-energy surge in the subterranean formation” in lines 22-23, which is not necessarily and positively recited. As recited, it is unclear whether or not this feature is necessarily required. For purposes of examination, the Office considers “for locking” as -and thereby locking-.
Appropriate correction and/or clarification is required. Claims 2-6 & 8-10 are also rejected for being dependent on Claim 1. 
Claims 2 recites the limitation “at an end of the first sub-process”. This limitation is unclear in combination with “repeatedly transitioning between a first sub-process and a second sub-process” as recited in parent Claim 1. It is unclear what “an end of the first sub-process” refers to when repeatedly transitioning as instantly claimed. 
Claim 2 further recites the limitations “adjacent the bypass channel” and “flow rate adjacent thereto” in one or more instances. It is unclear what areas/regions are encompassed by the terms “adjacent” as recited. Does “adjacent” encompass areas/regions both inside and outside the bypass channel? As such, it is unclear what flow rates are being compared.
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 8 recites the limitation “controlling fracking fluid in the accumulator”. It is unclear what this limitation refers to. Is the fracking fluid control with regard to volume, properties, flow behavior, other? Appropriate correction and/or clarification is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 & 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anders (US 2015/0308250)
With respect to Claim 1, Anders discloses a method of fracturing a subterranean formation via a first wellbore (Anders: Sections [0017] & [0019]), comprising: repeatedly transitioning between a first sub-process and a second sub-process (Anders: Sections [0003] & [0018]); wherein the first sub-process comprises: a bypass-enabling step of enabling a bypass channel uphole to a fracking section in the first wellbore and thereby fluidly connecting a fracking channel to a circulation channel (Anders: Sections [0003]-[0006], [0077] & [0078]; Figures 2A & 2B); and a surge-creation step of directing and accelerating a fracking fluid from the one or more fluid pumps and from an accumulator downhole through the fracking channel to the circulation channel via the bypass channel and thereby creating a kinetic-energy surge of the fracking fluid (Anders: Sections [0003]-[0006], [0077] & [0078]; Figures 2A & 2B); wherein the second sub-process comprises: a storing step of directing the fracking fluid from the one or more fluid pumps to the accumulator (Anders: Sections [0003]-[0006], [0053], [0059]-[0069] & [0074]-[0076]; and a fracking step of disabling the bypass channel so as to direct the kinetic-energy surge of the fracking fluid in the fracking channel to the fracking section and thereby fracturing the subterranean formation (Anders: Sections [0003]-[0006], [0018], [0060] & [0078]). 
The reference further teaches one or more embodiments wherein the accumulator stores fluid under pressure and also teaches one or more embodiments wherein gas/fluid stored under pressure may be available as an energy source in fracturing applications (Anders: Sections [0003]-[0006], [0034], [0053], [0059]-[0069] & [0074]-[0076]). As such, although the reference fails to explicitly disclose the above method steps in combination with an energy-storing step “storing energy in the accumulator”, in a single embodiment, as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Anders into a single embodiment, and direct the fracking fluid and thereby storing energy as instantly claimed in order to utilize the stored energy in the fracturing application and/or in order to yield predictable results in fracturing of the subterranean formation.  
Anders does not appear to disclose backflow of the fracking fluid in the fracking channel or loss of kinetic-energy, and further it would appear that the method steps of Anders as set forth above would prevent such backflow and lock kinetic-energy as instantly claimed. To the extent there is any difference between the flow in Anders and the flow as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 2, Anders teaches the method as provided above with respect to Claim 1, and further discloses wherein said surge-creation step comprises: directing and accelerating the fracking fluid from the one or more fluid pumps and from the accumulator downhole through the fracking channel to the circulation channel via the bypass channel and thereby creating the kinetic-energy surge of the fracking fluid (Anders: Sections [0003]-[0006], [0077] & [0078]; Figures 2A & 2B), wherein said fracking step comprises: disabling the bypass channel so as to direct the kinetic-energy surge of the fracking fluid in the fracking channel to the fracking section and thereby fracturing the subterranean formation (Anders: Sections [0003]-[0006], [0018], [0060] & [0078]); and wherein said bypass-enabling step comprises: enabling the bypass channel and thereby fluidly connecting the fracking channel to the circulation channel (Anders: Sections [0003]-[0006], [0077] & [0078]; Figures 2A & 2B).
Anders further teaches wherein a lower pressure causes a lower flow rate (Anders: Section [0071]), and also discloses pressures for the above method steps (Anders: Sections [0003]-[0006]). As such, based on the pressures at which the above method steps are disclosed, it would appear that the respective pressures/flow rates would be as instantly claimed. 
To the extent there is any difference between the respective flow rates of the teachings of Anders and the respective flow rates of the method steps as instantly claimed, it is further noted that Anders teaches performing the method steps with the use of various pressure control equipment (Anders: Sections [0003]-[0006]). As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for improving fracturing applications and a finite number of identified, predictable solutions including control of the pressure/flow rate of treatment steps within a fracturing application. As such, before the effective filing date of the claimed invention, based on the teachings of Anders, one of ordinary skill in the art could have pursued the desired flow rates for the method steps, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
 With respect to Claim 3, Anders teaches the method as provided above with respect to Claim 1, and further discloses using a valve subsystem and thereby alternately performing the surge-creation step and the storing step, wherein the valve subsystem comprises a first valve fluidly connecting the one or more fluid pumps to the accumulator and performing the storing step, and a second valve fluidly connecting and combining the one or more fluid pumps and the accumulator to the fracking channel and performing the surge-creation step (Anders: Sections [0005], [0053], [0060], [0068] & [0074]-[0078]; Figs 2A & 2B).
With respect to Claim 4, Anders teaches the method as provided above with respect to Claim 3, and further discloses “alternately opening and closing the first and second valves by changing their flow rates” (Anders: Sections [0005], [0053], [0060], [0068] & [0074]-[0078]; Figs 2A & 2B). 
Although the reference fails to explicitly disclose changing the flow rates based on the equations as instantly claimed, it is further noted that Anders teaches performing the method steps with the use of various pressure control equipment (Anders: Sections [0003]-[0006]), and wherein a lower pressure causes a lower flow rate (Anders: Section [0071]). As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for improving fracturing applications and a finite number of identified, predictable solutions including control of the pressure/flow rate of treatment steps within a fracturing application. As such, before the effective filing date of the claimed invention, based on the teachings of Anders, one of ordinary skill in the art could have pursued the desired flow rates for the method steps, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 5, Anders teaches the method as provided above with respect to Claim 1, and further discloses “…further comprising: injecting a gas into the fracking channel and mixing with the fracking fluid therein” (Anders: Section [0003]-[0006]). 
With respect to Claim 6, Anders teaches the method as provided above with respect to Claim 1, and further discloses “…further comprising: injecting CO2 into the fracking channel and mixing with the fracking fluid therein” (Anders: Section [0003]-[0006]). 
With respect to Claim 8, Anders teaches the method as provided above with respect to Claim 5, and further discloses one or more embodiments wherein based on the velocity of the fracking fluid in the circulation channel, automatically closing the circulation channel in the second sub-process and automatically opening the circulation channel in the first sub-process (Anders: Sections [0003]-[0006]); one or more embodiments of controlling a gas expansion of the fracking fluid in the circulation channel (Anders: Section [0076]); and one or more embodiments of controlling fracking fluid in the accumulator (Anders: Sections [0059]-0069], wherein controlling pressure of the accumulator is considered controlling fracking fluid as instantly claimed). 
As such, although the reference fails to explicitly disclose the above method steps in combination, in a single embodiment, as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Anders into a single embodiment as instantly claimed in order to control the fracturing application as desired and/or in order to yield predictable results in fracturing the subterranean formation.
With respect to Claim 9, Anders teaches the method as provided above with respect to Claim 1, and further discloses “…further comprising: establishing a plurality of lateral channels in fluid communication with the fracking channel” (Anders: Sections [0074]-[0078]; Figures 2A & 2B).
With respect to Claim 10, Anders teaches the method as provided above with respect to Claim 9, and further discloses wherein said establishing the plurality of lateral channels comprises: establishing the plurality of lateral channels circumferentially about the first wellbore and in fluid communication with the fracking channel (Anders: Sections [0074]-[0078]; Figures 2A & 2B). Although the reference fails to explicitly disclose establishing the plurality of lateral channels circumferentially “uniformly distributed” about the first wellbore as instantly claimed, placement of the lateral channels as desired, such as uniformly distributed, is considered an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Response to Arguments
Applicant's amendments regarding the objections to the drawings & claims are persuasive and, therefore, these objections have been withdrawn. Applicant’s amendments regarding the 35 USC § 112 rejections are persuasive in-part. As such, these rejections are withdrawn in-part and maintained in-part as set forth above. Further, some amendments raise new objections and new rejections under 35 USC § 112 as set forth above.
Applicant’s arguments with respect to the rejection(s) of Claims 1-6 & 8-10 under 35 USC 103 as being unpatentable over Anders have been fully considered but they are not persuasive. Applicant asserts that “preventing backflow of the fracking fluid in the fracking channel” is accomplished by valve 124E that locks the CO2 (injected from the valve 124C) in the fracking stage and causes the injected CO2 molecules to act on the subterranean formation 130 through a polytropic process, thereby heating the bitumen therein; as instantly described in [0117] & [0149]; as such, “preventing backflow of the fracking fluid in the fracking channel” has important and unexpected results rather than “minor and obvious”. 
The Examiner respectfully disagrees. 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cited portions of [0117] & [0149]) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that the claimed invention exhibits unexpected results, it is well settled that a patent cannot be granted for Applicants’ discovery of a result, even though it may be unexpectedly good, which would flow logically from the teaching of the prior art. In re Rau, 117 USPQ 215 (CCPA 1958). 
With regard to the feature of “preventing backflow of the fracking fluid in the fracking channel” as recited in Claim 1, Anders does not appear to disclose backflow of the fracking fluid in the fracking channel or loss of kinetic-energy, and further it would appear that the method steps of Anders as set forth above would prevent such backflow and lock kinetic-energy as instantly claimed. To the extent there is any difference between the flow in Anders and the flow as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
As such, the claims are rejected under 35 USC 103 over Anders, with updates to address any amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674